Judgment, Supreme Court, Bronx County J.), February 26, 2002, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of six years to life, unanimously affirmed.
Defendant knowingly and intelligently waived his right to appeal, and this waiver encompassed his excessive sentence claim (People v Hidalgo, 91 NY2d 733 [1998]). Therefore, defendant “elect[ed] to foreclose review of [his] negotiated sentence” (People v Seaberg, 74 NY2d 1, 10 [1989]). In any event, were we to find that defendant did not validly waive his right to appeal, we would perceive no basis for reducing the sentence, and we would reject the related arguments contained in defendant’s pro se supplemental brief. Concur—Tom, J.P., Saxe, Ellerin and Lerner, JJ.